Citation Nr: 0206094	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  97-10 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES


1.  Entitlement to an increased evaluation for the residuals 
of a right knee meniscectomy, currently evaluated as 20 
percent disabling.

2.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, for a period of convalescence 
following right knee surgery in December 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to November 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC), which denied the veteran's claim of entitlement to a 
rating in excess of 10 percent for the residuals of a right 
knee meniscectomy.  After expressing disagreement and 
receiving a February 1997 Statement of the Case (SOC), the 
veteran perfected a timely appeal regarding this issue.

In a November 1997 Hearing Officer (HO) decision, an 
increased disability rating of 20 percent was granted for the 
veteran's service-connected residuals of a right knee 
meniscectomy.  The Board notes that, where a veteran has 
filed a notice of disagreement (NOD) as to the assignment of 
a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, although the 
RO has granted an increased evaluation, 20 percent, for the 
veteran's service-connected residuals of a right knee 
meniscectomy, his claim for an increased rating remains in 
appellate status.

In the November 1997 decision, the HO also denied a claim of 
entitlement to a temporary total evaluation for a period of 
convalescence following right knee surgery under the 
provisions of 38 C.F.R. § 4.30 (2001).  The veteran was 
advised of this denial in a November 1997 Supplemental 
Statement of the Case (SSOC).  Later that month, the veteran 
submitted a Substantive Appeal (VA Form 9) addressing this 
issue.  Pursuant to 38 C.F.R. § 20.302, if an SSOC covers 
issues that were not included in the original SOC, a 
Substantive Appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues.  Because a Substantive Appeal was 
filed within 60 days of the issuance of the SSOC addressing 
this matter, the Board finds that the issue of entitlement to 
a temporary total evaluation for convalescence is also 
currently on appeal.

In the November 1997 decision, the HO also granted service 
connection for arthritis of the right knee and assigned a 10 
percent disability rating, effective September 6, 1996.  The 
veteran was again advised of this grant in the November 1997 
SSOC.  To the Board's knowledge, the veteran has not 
subsequently submitted either an NOD or a Substantive Appeal 
regarding the effective date or the disability rating 
assigned in that decision.  In fact, in his November 1997 
Substantive Appeal, the veteran specifically indicated that 
he was satisfied with the HO's resolution of that claim.  
Therefore, the Board will not address the issue further.

In November 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the ROIC.  A transcript of this hearing has been prepared 
and associated with the claims folder.  During this hearing, 
the veteran submitted additional documentary evidence, which 
was accompanied by a waiver of initial consideration by the 
ROIC.  That evidence has also been associated with the claims 
folder.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's residuals of a right knee 
meniscectomy are manifested by no more than moderate 
instability in the right knee. 

2.  The competent and probative evidence of record does not 
demonstrate that the veteran required at least one month 
convalescence following his December 1996 knee surgery or 
that he experienced severe postoperative residuals as a 
result of that surgery.
CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the residuals of a right knee meniscectomy have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5257, 5259 (2001).

2.  The criteria for a temporary total evaluation for a 
period of convalescence following right knee surgery in 
December 1996 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect that, in July 
1977, he sustained an injury to his right knee.  Thereafter, 
in August 1977, he underwent an arthrotomy of the right knee 
with excision of loose osteochondral fragments and drilling 
of the anterior lateral femoral condyle.  The surgical report 
shows that he was given a diagnosis of osteochondral 
fracture, right lateral femoral condyle, without artery or 
nerve involvement.  Subsequent service medical records reveal 
that he continued to complain of pain and other symptoms in 
his right knee.  In October 1977, an examiner noted a 
diagnosis of patellofemoral pain syndrome.  Shortly 
thereafter, in November 1977, the veteran was discharged from 
service.  

X-rays obtained in February 1978 revealed the bone and joint 
structures in the right knee to be within normal limits.  No 
evidence of any fracture, dislocation, or disease was found.  
A VA examination conducted in February 1978 revealed that 
there was full range of motion in the right knee and no 
evidence of effusion or muscle atrophy.  During this 
examination, the veteran reported experiencing tenderness and 
intermittent locking in his right knee.

In a May 1978 rating decision, the ROIC (which was then 
called the Veterans Administration Center) granted service 
connection for the residuals of a right knee meniscectomy and 
assigned a 10 percent evaluation under the criteria of 
Diagnostic Code (DC) 5259.

In a statement received at the RO in September 1996, the 
veteran indicated that he was seeking an increased evaluation 
for his service-connected right knee disability.  He reported 
that the pain he experienced in his right knee had continued 
to worsen.

In October 1996, the veteran underwent a VA orthopedic 
examination.  He reported experiencing severe pain in his 
right knee, which was worse on prolonged standing or walking, 
and in cold, damp weather.  He indicated that his knee would 
swell on occasion, and that he had received cortisone 
injections in the knee.  He also indicated that his knee 
occasionally gave out.  Examination revealed a two-and-a-
half-inch medial patellar scar, which was found to be well 
healed and nontender.  Range of motion was found to be from 0 
degrees of extension to 105 degrees' flexion.  The VA 
examiner found no evidence of ligamentous laxity.  The 
examiner noted diagnoses of post-operative medial 
meniscectomy of the right knee and degenerative joint disease 
of the right knee.  It was noted that the veteran walked with 
a normal gait, and that X-rays would be obtained later that 
day.

X-rays obtained later that day revealed minimal osteophyte 
formation of the margin of the femoral patella joint, with 
marked narrowing of the joint space.  The femoral tibial 
joint was found to be maintained, and no definite bony 
abnormalities were noted.  The radiologist noted an 
impression of minimal to moderate degenerative joint disease 
of the femoral patella joint.

In the October 1996 rating decision, the ROIC denied 
entitlement to a rating in excess of 10 percent for the 
residuals of a meniscectomy of the right knee.  The veteran 
subsequently perfected a timely appeal regarding this 
decision.

In March 1997, the veteran presented testimony at a personal 
hearing at the ROIC.  He testified that his symptoms had 
continued to increase over the past several years and that he 
had received numerous cortisone injections from his private 
physician.  He stated that he had recently undergone surgery 
on his right knee.  The veteran noted that he had brought a 
cane to his hearing, which he reportedly needed due to 
instability in his right knee.  During this hearing, it was 
noted that the veteran was unemployed, and that he was 
currently living on worker's compensation payments due to an 
unrelated injury.  In support of his increased rating claim, 
the veteran submitted a December 1996 operative report, which 
showed that he underwent a partial synovectomy and post-
operative injection of the right knee.  This surgery was 
performed by Dr. A., a private physician.

In a statement submitted later in March 1997, the veteran 
indicated that he was seeking a temporary total rating for 
convalescence following his December 1996 surgery.

In April 1997, the ROIC issued a letter to Dr. A., requesting 
that the physician submit all available treatment records 
pertaining to the veteran.  Another such letter was issued to 
Dr. A. in October 1997.  At that time, the ROIC also issued a 
letter to the veteran advising him that a second letter was 
being issued to that physician.  No response was ever 
received from Dr. A.

During a VA orthopedic examination conducted in October 1997, 
it was noted that the veteran wore a very extensive DonJoy 
brace on a constant basis in order to prevent his right knee 
from giving out.  Clinical evaluation revealed marked atrophy 
of the quadriceps muscles above the knee.  The VA examiner 
noted that there was mild ligamentous laxity and that range 
of motion was from 0 degrees of extension to 105 degrees of 
flexion.  Examination also revealed a 4-inch medial patellar 
scar, which was found to be well healed and nontender.  The 
examiner noted diagnoses of chronic recurrent right knee 
strain; medial meniscectomy of the right knee; residual torn 
cruciate ligament with global ligamentous laxity and 1+ 
atrophy of the quadriceps muscles; and degenerative joint 
disease of the right knee.

In October 1997, the RO received copies of several treatment 
records from Dr. B., the veteran's private physician.  These 
records consist primarily of reports completed by Dr. A., the 
private orthopedic specialist to whom the veteran had been 
referred by Dr. B.  In a March 1997 letter, Dr. A. noted that 
the veteran had recently undergone surgery for laxity with 
instability in his right knee.  The physician indicated that, 
since that surgery, the veteran had continued to experience 
pain, weakness, and instability in his right knee.  The 
physician also indicated that the veteran had been forced to 
use a brace and a cane on a full-time basis, and that he was 
required to continue to use medication to help control the 
pain and swelling.  Dr. A. noted that "[b]ased on my 
evaluation of the patient's knee, which includes positive 
findings of atrophy, loss of flexion of 10 degrees and an 
extension lag and ligamentous instability with loss of 
integrity of the anterior cruciate ligament and degenerative 
joint disease all present, I feel that the patient now has a 
disability rating of 40% regarding his right knee."

In the November 1997 HO decision, a 20 percent disability 
rating was assigned for the veteran's service-connected 
residuals of a meniscectomy of the right knee under the 
criteria of DC 5257.  In that decision, the HO also granted 
service connection for arthritis of the right knee and 
assigned a 10 percent evaluation under the criteria of DC 
5003.  The HO also denied entitlement to a temporary total 
evaluation for convalescence following the veteran's December 
1996 surgery.  In reaching this conclusion, the HO determined 
that there was no medical evidence of record indicating that 
the veteran required convalescence of 30 days or more 
following his surgery.

In April 2000, the veteran underwent another VA orthopedic 
examination.  It was noted that he had last worked for seven 
years as an exterminator for a school district, but that he 
was currently out of work - because of a job-related low back 
injury and not due to his right knee disability.  It was also 
noted that he wore a right knee brace because his knee was 
prone to buckling.  Examination revealed the veteran's gait 
to be normal, except for a slight limp.  The VA examiner 
noted that the right knee was slightly swollen and that it 
demonstrated an anterior surgical scar.  No laxity was found 
in the right knee, and range of motion was noted to be from 
10 degrees of extension to 90 degrees of flexion.  The 
examiner further noted that X-rays showed evidence of mild 
degenerative joint disease.

During another VA orthopedic examination conducted in 
February 2001, a VA examiner found that there was no evidence 
of fatigability, incoordination, or weakened movements due to 
the veteran's right knee disability.  The examiner noted that 
the veteran was gainfully employed as an exterminator and 
that he was able to function in this capacity without 
restriction.  It was also noted that the veteran wore a 
DonJoy brace to protect his right knee.  Examination revealed 
the presence of a surgical scar on the right knee, unchanged, 
with no keloid formation.  Range of motion was found to be 
from 10 degrees' extension to 95 degrees' flexion.  No laxity 
or instability was found in the right knee joint during the 
examination.  The examiner noted diagnoses of mild strain 
superimposed upon meniscus tear, with range of motion as 
described and with no evidence of fatigability or 
incoordination.  The examiner also noted that X-rays of the 
right knee were normal.  The examiner indicated that it was 
impossible to predict the amount of dysfunction which might 
be 0present during flare-ups.

In an October 2001 SSOC, the ROIC denied entitlement to an 
evaluation in excess of 20 percent for a right knee strain, 
post meniscectomy, with torn anterior cruciate ligament.  The 
ROIC also continued to deny a temporary total evaluation for 
convalescence following surgery.

During his November 2001 Travel Board hearing, the veteran 
testified that he had stumbled three or four times in the 
past due to his right knee instability.  With regard to his 
knee brace, he explained that he could wear it for up to four 
hours at a time, but would usually take it off for a while at 
that point due to pain.  He reported that, if he wore the 
brace up to eight or ten hours at a time, the pain would 
become excruciating.  He indicated that, generally, he could 
walk for only about five to ten feet before he would start to 
feel pain in his knee.  He also indicated that his knee would 
occasionally lock on him, particularly if he moved very 
suddenly.  The veteran noted that he worked as an 
exterminator, and that his knee caused him problems at work 
because he often had to go up and down stairs.  With respect 
to his claim for a temporary total evaluation, the veteran 
testified that he had been advised by Dr. A that he would 
require three weeks to one month of recovery time following 
his December 1996 surgery.  The veteran's representative 
asked that they be granted a period of 60 days after the 
hearing in which to obtain a statement from Dr. A. regarding 
the convalescence required after that surgery.  The veteran 
and his representative were advised by the undersigned that 
such a period of time would be provided so that they could 
submit such a statement.  The undersigned also advised them 
that it would be best if Dr. A. could specifically comment on 
the period of time required for convalescence and the exact 
nature of that convalescence.

Also during his November 2001 hearing, the veteran submitted 
additional documentary evidence in support of his claim, 
including a February 2001 letter from Dr. A., the private 
physician who had performed the 1996 surgery.  In this 
letter, Dr. A. noted that he had examined the veteran in 
regard to complaints of pain, stiffness, and swelling in his 
right knee.  Examination reportedly had revealed crepitus in 
the right knee, with pain on patellofemoral compression and 
synovitis with clicking.  Examination also revealed weakness 
in the quadriceps and hamstrings, with atrophy.  No evidence 
of instability was found.  The physician recommended that the 
veteran continue with a knee brace, and with analgesic and 
anti-inflammatory medication.

The record reflects that no additional evidence has since 
been received from either the veteran or his accredited 
representative since the Travel Board hearing.

Analysis

A.  Preliminary Matter - VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new 
statute repealed the former requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
VCAA also enhanced VA's obligations to notify individuals of 
any information and/or evidence which might be needed in 
their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

By virtue of the SOC and SSOC's issued during the pendency of 
this appeal, the Board believes that the ROIC properly 
advised the appellant of what the evidence must show in order 
to substantiate his claims.  For this reason, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-
97 (codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

The Board further finds that the there is now ample medical 
and other evidence of record, and that the appellant and his 
representative have been accorded a full opportunity to 
provide evidence and argument in support of his claim.  
Neither the appellant nor his representative has pointed to 
any additional evidence which is available, which has not 
been obtained and which would be pertinent to the issue on 
appeal.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board recognizes that the veteran has reported receiving 
treatment for his service-connected disability from Dr. A., 
and that the documents from this physician that are of record 
were received from the veteran and Dr. B., his other private 
physician.  Thus, the record is unclear as to whether there 
may be additional treatment records available from this 
physician.   However, the Board notes that, in April 1997, 
the ROIC issued a letter to this physician requesting copies 
of all available medical records pertaining to the veteran.  
Because no response was subsequently received, a second 
letter was issued to Dr. A. in October 1997.  At that time, 
the ROIC also issued a letter to the veteran advising him 
that a second request had been issued to Dr. A. for his 
records.  The ROIC advised the veteran that his assistance in 
obtaining these records would speed the processing of his 
claim.  The record reflects that no response was ever 
received from Dr. A.  In any event, as noted immediately 
above, several reports that were completed by this physician 
were subsequently submitted by the veteran and Dr. B.  In 
light of the aforementioned record, the Board believes that 
VA has reasonably satisfied the requirements of the VCAA with 
respect to its duty to obtain all of Dr. A.'s records, as two 
attempts have been made to contact the physician, and the 
veteran was specifically notified that these attempts had 
been unsuccessful.  

The Board recognizes that Dr. A. performed the veteran's 
December 1996 surgery, and that a statement from this 
physician would be particularly helpful in determining 
whether a temporary total evaluation is warranted for a 
period of convalescence following that surgery.  However, the 
record reflects that, during his November 2001 hearing, the 
veteran, with the assistance of his representative, 
specifically requested that he be permitted an additional 60-
day period in order to obtain an opinion from Dr. A. as to 
this issue.  Although appellate review of his case was 
postponed for 60 days, no additional correspondence was 
received from the veteran.  Therefore, in light of the above, 
the Board finds that no further action is required in order 
to comply with VA's duty to assist under both the VCAA and 
the new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and has determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  In addition, the October 2001 SSOC 
advised the appellant of the pertinent provisions of the 
VCAA.  Thus, the Board believes that we may proceed with a 
decision on this issue, without prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising his as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). ).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased rating claim

The veteran is seeking an increased disability rating for his 
service-connected right knee disability.  He essentially 
contends that his symptomatology is more severe than is 
contemplated by the current 20 percent evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

The veteran's service-connected residuals of a right knee 
meniscectomy are currently evaluated as 20 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, DC 5257.  Under this 
code, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 
30 percent evaluation is assigned when it is severe.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of a 30 percent disability rating 
under the criteria of DC 5257.  In essence, the Board 
concludes that the weight of the evidence supports a finding 
that the veteran's residuals of a right knee meniscectomy are 
manifested by no more than moderate instability in the right 
knee.

The Board has considered the veteran's contention that he 
experiences severe instability in his right knee and the fact 
that he regularly wears a DonJoy knee brace because he 
believes that it prevents his right knee from buckling.  
However, the Board found the most probative evidence of 
record to be the reports of the recent VA orthopedic 
examinations conducted in April 2000 and February 2001.  In 
particular, we note the report of his February 2001 
examination, in which the VA examiner specifically found that 
there was no evidence of any laxity or instability in the 
right knee.  Similarly, the April 2000 VA examiner also found 
no evidence of laxity in the right knee.  In fact, the only 
evidence of any impairment due to the right knee found in 
either of these examinations was a slight limp noted in April 
2000.  The Board notes that the results of these examinations 
appear consistent with the findings noted in the report of 
his October 1996 VA orthopedic examination, which is also 
negative for any evidence of laxity, subluxation, or 
instability in the right knee.

The Board recognizes that, during an October 1997 VA 
orthopedic examination, it was noted that examination 
revealed mild ligamentous laxity and marked atrophy of the 
quadriceps muscles above the knee.  However, notwithstanding 
the fact that repeated VA examination was otherwise negative 
for any evidence of laxity, the Board notes that the findings 
reported in the October 1997 report are still not sufficient 
to support the assignment of a 30 percent evaluation under DC 
5257.  As discussed above, a 30 percent disability is only 
warranted for a knee disability that is manifested by 
"severe" recurrent subluxation or lateral instability.  The 
Board believes that such a degree of disability was clearly 
not demonstrated during the October 1997 VA examination.

The Board has considered the statements of Dr. A., which were 
submitted by the veteran in support of his claim.  However, 
while Dr. A.'s statements reveal that surgery was performed 
in December 1996 because of laxity and instability in the 
veteran's right knee, reports of physical examinations 
conducted by this physician in September 1996 and October 
1996 do not reveal a level of symptomatology sufficient to 
warrant a 30 percent under DC 5257.  In particular, the Board 
notes that these reports do not demonstrate that he 
experienced severe recurrent subluxation or lateral 
instability.  Furthermore, the Board notes that the only 
report of a physical examination conducted by Dr. A. since 
that surgery is the February 2001 letter, in which the 
physician specifically noted that there was no instability 
present in the veteran's right knee.  Although some crepitus 
and weakness was noted, the Board finds that these symptoms 
as described in this letter do not support the assignment of 
30 percent evaluation under DC 5257.  Accordingly, the Board 
finds that Dr. A's statements do not support the assignment 
of an increased disability rating for the veteran's residuals 
of a right knee meniscectomy.

The Board recognizes that, in a March 1997 letter, Dr. A. 
specifically noted that he believed that the veteran "now 
has a disability rating of 40 percent regarding his right 
knee".  However, it is clear from a reading of this 
statement that Dr. A. was not applying the schedular criteria 
set forth in DC 5257 or any other relevant diagnostic code in 
making this determination.  Instead, Dr. A. appears to merely 
be applying his own numerical standard in characterizing the 
severity of the veteran's disability.  The Board believes 
such a statement by a physician to be of no probative value.  
As discussed in detail above, the Board has considered the 
nature and severity of the symptomatology discussed in Dr. 
A.'s statements and found that they do not support the 
assignment of an increased evaluation under DC 5257.

The Board notes that the veteran has been given a diagnosis 
of degenerative joint disease in the right knee.  In a 
precedent opinion of the VA Office of the General Counsel, 
VAOPGCPREC 23-97 (July 24, 1997), it was held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC's 5257 and 5003, for joint instability 
and for limitation of motion caused by arthritis.  In a 
subsequent opinion issued by the General Counsel, it was 
determined that, for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, the knee disability 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  It was also determined that a 
separate rating for arthritis could be based upon X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 09-98 (Aug. 14, 1998).

In this case, the veteran has already been granted service 
connection for arthritis of the right knee on the basis that 
it developed secondary to his service-connected residuals of 
a right knee meniscectomy.  As explained in the November 1997 
SSOC, the ROIC assigned a 10 percent evaluation for this 
disability under DC 5003, based upon limitation of motion.  
Shortly thereafter, the veteran submitted a signed VA Form 9 
in which he indicated that he was satisfied with the ROIC's 
resolution of that issue.  Therefore, as explained in the 
Introduction section above, this issue is not currently on 
appeal, and the Board lacks jurisdiction to consider the 
appropriateness of the disability rating assigned for the 
veteran's arthritis.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the veteran's 20 percent disability rating under DC 5257 is 
not predicated upon loss of range of motion in his right knee 
joint.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(holding that, where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply).

The Board is of course cognizant that there is some medical 
evidence of record suggesting that the veteran experiences 
some limitation of motion in his right knee joint.  However, 
this limitation of motion was already specifically considered 
by the ROIC in assigning a 10 percent disability rating under 
DC 5003 for arthritis in the right knee.  Because the issue 
of whether an increased evaluation is warranted for arthritis 
of the right knee is not currently on appeal, the Board lacks 
jurisdiction to consider the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in regard to that disability.  Furthermore, because 
the veteran has been assigned a separate rating for right 
knee arthritis based upon limitation of motion, the Board 
believes that it would violate the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 to otherwise consider 
limitation of motion as a basis for an increased rating in 
this case.

As noted in the Factual Background, the veteran's residuals 
of a right knee meniscectomy were originally rated by the 
ROIC using the criteria of DC 5259, which pertains to removal 
of the semilunar cartilage.  For this reason, the Board has 
considered whether an increased rating may be available under 
this code.  However, because the maximum evaluation available 
under DC 5259 is 10 percent, the Board finds that 
consideration of this code will not allow for a higher 
rating.  In addition, the Board notes that to assign a 
separate rating under DC 5259 based on instability, pain, or 
limitation of motion would violate the rule against 
pyramiding, by compensating the veteran for identical 
manifestations under different diagnostic codes.  See 38 
C.F.R. § 4.14.

In short, the competent and probative evidence of record 
demonstrates that the veteran's residuals of a right knee 
meniscectomy are manifested no more than moderate instability 
in the right knee.  The Board is unable to identify any 
clinical evidence which would provide a basis for the 
assignment of an evaluation in excess of 20 percent for the 
veteran's residuals of a right knee meniscectomy.  Again, we 
note that the ROIC has already awarded an additional 10 
percent rating for arthritic involvement in the knee.  
Therefore, the Board finds that the preponderance of the 
competent and probative evidence of record is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.

C.  Temporary total evaluation claim

The veteran is also seeking a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30.  He essentially 
contends that he required over one month of convalescence 
following his December 1996 right knee surgery.

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  Extensions of 1, 2, or 3 months beyond the initial 
3 months may be made under paragraph (a)(1), (2) or (3) 
above.

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 
427, 430 (1998);  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  Felden, supra, at 430.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against granting a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30.  In essence, the Board 
concludes that there is no indication in the veteran's 
medical records that his December 1996 surgery necessitated a 
period of at least one month of convalescence or that he 
experienced severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of the right knee joint, application of a body 
cast, the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches.  

In this regard, the Board notes that the only medical 
evidence of record specifically pertaining to the veteran's 
December 1996 surgery is the operative report, which contains 
no indication that he experienced any post-operative 
residuals and no indication that his surgery would require a 
period of at least one-month convalescence.  The next piece 
of medical evidence of record pertaining to his condition is 
the March 1997 letter from Dr. A., the physician who 
performed his December 1996 surgery, which is also negative 
for any indication that the veteran underwent a period of at 
least one-month convalescence following his surgery or that 
he experienced any severe residuals of that surgery.  

The Board has considered the veteran's own contention that he 
required a period of at least one month convalescence 
following his December 1996 surgery.  However, while the 
veteran, as a layperson, is generally considered competent to 
offer testimony regarding the nature of his symptoms, he is 
not considered competent to render medical opinions.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
Board believes that only the opinion of a medical expert 
could establish that the veteran required one month of 
convalescence following the December 1996 surgery.  
Similarly, the Board believes that medical evidence would 
also be necessary to show that the veteran experienced severe 
postoperative residuals following his December 1996 surgery.  
As discussed in detail above, the veteran's medical records 
are negative for any such evidence.

The Board recognizes that the veteran was apparently out of 
work both before and after his surgery.  However, as 
explained by his accredited representative during the March 
1997 hearing, the veteran had left his last job as an 
exterminator due to a non-service-connected back injury 
sustained on the job.  He was apparently subsisting on 
worker's compensation payments, and did eventually return to 
work by February 2001.  There is no indication in the record 
that the veteran's December 1996 surgery in any way 
contributed to his having missed work during this period.

In short, the Board finds that the competent and probative 
evidence of record fails to show that the veteran required 
one month of convalescence following his December 1996 
surgery or that he experienced severe postoperative residuals 
of that surgery.  Thus, we conclude that the preponderance of 
the evidence is against his claim.  The benefit sought on 
appeal must accordingly denied.


ORDER

Entitlement to an increased evaluation for the residuals of 
right knee meniscectomy, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, for a period of convalescence 
following right knee surgery in December 1996, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

